

113 S2010 RS: Bureau of Reclamation Conduit Hydropower Development Equity and Jobs Act
U.S. Senate
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 516113th CONGRESS2d SessionS. 2010[Report No. 113–229]IN THE SENATE OF THE UNITED STATESFebruary 10, 2014Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 31, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Water Conservation and Utilization Act to authorize the development of non-Federal
			 hydropower and issuance of leases of power privileges at projects
			 constructed pursuant to the authority of the Water Conservation and
			 Utilization Act, and for other purposes.1.Short titleThis Act may be cited as the Bureau of Reclamation Conduit Hydropower Development Equity and Jobs Act.2.AmendmentSection 9 of the Act entitled An Act authorizing construction of water conservation and utilization projects in the Great Plains
			 and arid semiarid areas of the United States, approved August 11, 1939 (16 U.S.C. 590z–7; commonly known as the Water Conservation and Utilization Act), is amended—(1)by striking In connection with and inserting (a) In connection with; and(2)by adding at the end the following:(b)Notwithstanding subsection (a), the Secretary is authorized to enter into leases of power
			 privileges for electric power generation in connection with any project
			 constructed under this Act, and shall have authority in addition to and
			 alternative to any authority in existing laws relating to particular
			 projects, including small conduit hydropower development.(c)When entering into leases of power privileges under subsection (b), the Secretary shall use the
			 processes applicable to such leases under section 9(c) of the Reclamation
			 Project Act of 1939 (43 U.S.C. 485h(c)).(d)Lease of power privilege contracts shall be at such rates as, in the Secretary’s judgment, will
			 produce revenues at least sufficient to cover the appropriate share of the
			 annual operation and maintenance cost of the project and such fixed
			 charges, including interest, as the Secretary deems proper. Lease of power
			 privilege contracts shall be for periods not to exceed 40 years.(e)No findings under section 3 shall be required for a lease under subsection (b).(f)All right, title, and interest to installed power facilities constructed by non-Federal entities
			 pursuant to a lease of power privilege, and direct revenues derived
			 therefrom, shall remain with the lessee unless otherwise required under
			 subsection (g).(g)Notwithstanding section 8, lease revenues and fixed charges, if any, shall be covered into the
			 Reclamation Fund to be credited to the project from which those revenues
			 or charges were derived.(h)When carrying out this section, the Secretary shall first offer the lease of power privilege to an
			 irrigation district or water users’ association operating the applicable
			 transferred conduit, or to the irrigation district or water users’
			 association receiving water from the applicable reserved conduit. The
			 Secretary shall determine a reasonable timeframe for the irrigation
			 district or water users’ association to accept or reject a lease of power
			 privilege offer. If the irrigation district or water users’ association
			 elects not to accept a lease of power privilege offer under subsection
			 (b), the Secretary shall offer the lease of power privilege to other
			 parties using the processes applicable to such leases under section 9(c)
			 of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)).(i)The Bureau of Reclamation shall apply its categorical exclusion process under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to small conduit hydropower development under this section, excluding siting of associated
			 transmission facilities on Federal lands.(j)Nothing in this section shall obligate the Western Area Power Administration or the Bonneville
			 Power Administration to purchase or market any of the power produced by
			 the facilities covered under this section and none of the costs associated
			 with production or delivery of such power shall be assigned to project
			 purposes for inclusion in project rates.(k)Nothing in this section shall alter or impede the delivery and management of water by Bureau of
			 Reclamation facilities, as water used for conduit hydropower generation
			 shall be deemed incidental to use of water for the original project
			 purposes. Lease of power privilege shall be made only when, in the
			 judgment of the Secretary, the exercise of the lease will not be
			 incompatible with the purposes of the project or division involved and
			 shall not create any unmitigated financial or physical impacts to the
			 project or division involved. The Secretary shall notify and consult with
			 the irrigation district or legally organized water users’ association
			 operating the transferred conduit in advance of offering the lease of
			 power privilege and shall prescribe such terms and conditions necessary to
			 adequately protect the planning, design, construction, operation,
			 maintenance, and other interests of the United States and the project or
			 division involved.(l)Nothing in this section shall alter or affect any agreements in effect on the date of the enactment
			 of the Bureau of Reclamation Conduit Hydropower Development Equity and
			 Jobs Act for the development of conduit hydropower projects or disposition
			 of revenues.(m)In this section:(1)The term conduit means any Bureau of Reclamation tunnel, canal, pipeline, aqueduct, flume, ditch, or similar
			 manmade water conveyance that is operated for the distribution of water
			 for agricultural, municipal, or industrial consumption and not primarily
			 for the generation of electricity.(2)The term irrigation district means any irrigation, water conservation or conservancy, multi-county water conservation or
			 conservancy district, or any separate public entity composed of two or
			 more such districts and jointly exercising powers of its member districts.(3)The term reserved conduit means any conduit that is included in project works the care, operation, and maintenance of which
			 has been reserved by the Secretary, through the Commissioner of the Bureau
			 of Reclamation.(4)The term transferred conduit means any conduit that is included in project works the care, operation, and maintenance of which
			 has been transferred to a legally organized water users’ association or
			 irrigation district.(5)The term small conduit hydropower means a facility capable of producing 5 megawatts or less of electric capacity..1.Short titleThis Act may be cited as the Bureau of Reclamation Hydropower Development Equity and Jobs Act.2.AmendmentSection 9 of the Act of August 11, 1939 (commonly known as the	Water Conservation and Utilization Act) (16 U.S.C. 590z–7) is amended—(1)by striking In connection with and inserting (a) In general.—In connection with; and(2)by adding at the end the following:(b)Certain leases authorized(1)In generalNotwithstanding subsection (a), the Secretary—(A)may enter into leases of power
			 privileges for electric power generation in connection with any project
			 constructed pursuant to this Act; and(B)shall have authority over any project constructed pursuant to this Act in addition to and
			 alternative to any existing authority relating to a particular
			 project.(2)ProcessIn entering into a lease of power privileges under paragraph (1), the Secretary shall use the
			 processes, terms, and conditions applicable to the lease under section
			 9(c) of the Reclamation
			 Project Act of 1939 (43 U.S.C. 485h(c)).(3)Findings not requiredNo findings under section 3 shall be required for a lease under paragraph (1).(4)Rights retained by lesseeExcept as otherwise provided under
			 paragraph (5), all right, title, and interest in and to installed power
			 facilities constructed by non-Federal entities
			 pursuant to a lease under paragraph (1), and any direct revenues derived
			 from that lease, shall remain with the lessee.(5)Lease chargesNotwithstanding section 8, lease  charges shall be  credited to the project from which the power
			 is derived.(6)EffectNothing in this section alters or affects any agreement in effect on the date of enactment
			 of the Bureau of Reclamation Hydropower Development Equity and Jobs Act
			 for the development of hydropower projects or disposition of
			 revenues..July 31, 2014Reported with an amendment